 STAHL-MEYER, INC.265other employer or . . . person."But the reading is not supported by the textof the "exceptions,"which says nothing about"membership or nonmembership in alabor organization,"but exempts from the reach of the subcontractors clause (1)"work...subcontracted to an employer who is signatory to an Agreement withtheUnion,"and (2)"any other work which is presently under specific contractswith the Teamsters,CulinaryWorkers and Building Service Employees Unions."To be sure,the Frito employees are not represented by any union,but this does notmean that the "exceptions"specified in subdivisionsCl and 3 ofarticle I, andallegedly applied to the Frito employees,"are based upon the membership or non-membership in a labor organization of employees .It is important to bear in mind, in that connection,that the General Counsel'sclaim is not simply that there was an agreement to exclude the Frito employees be-cause they were not union members; his allegations go much beyond that,for theyare that the relevant unions and market operators entered into unlawful agreementsby force of the application to the Frito employees of specific contractual terms-the"exceptions"-coupled to the reading the General Counsel gives them.The Re-spondent Employers deny these allegations,except that there was an agreement toexclude the Frito employees;and it is thus incumbent upon the General Counsel toestablish his claim with substantial evidence.This, so far as the Respondent Em-ployers are concerned, he has not done, and thus his relevant claims against themmust fail.As forthe Respondent Unions concerned,they are inseparably linked with therelevant market operators in the incidents in question,and thus, as the record willnot support a finding that the Respondent Employers violated the Act by reasonof such incidents, in my judgment,itwould be inappropriate and not an effectuationof the policies of the Act to conclude on the basis of the admissions in their answersthat the Respondent Unions entered into any contract or agreement in violation ofSection 8(e).Thus, I shall recommend dismissal of all the allegations pertainingto the incidents in the third category,discussed above.Upon the basisof the foregoing findings of fact,and upon the entire record inthis proceeding,Imake the following:CONCLUSIONS OF LAW1.Each of the Respondent Unions is,an has been at all times material to theissues in this proceeding,a labor organization within the meaning of Section 2(5)of the Act.2.Each of the Respondent Employers is, and has been at all times material to theissues in this proceeding,an employer within the meaning of Section 2(2) ofthe Act.3.The evidence in this proceeding is insufficient to warrant a finding that any ofthe Respondent Unions and Employers committed unfair labor practices in violationof Section 8(e) of the Act.RECOMMENDATIONSUpon the basisof the foregoing findings of fact and conclusions of law, and -uponthe entirerecordin the case,I recommendthatthe complaint; as amended, bedismissed in its entirety.,iStahl-Meyer,Inc.andWilliam NevilleandLocal 30, 30A, 30Band 30C, International Union of Operating Engineers, AFL-CIO, Party in InterestStahl-Meyer,Inc. and Stahl-Meyer, Inc., Debtor in PossessionandWilliam Neville and Local 30, 30A, 30B and 30C, Inter-national Union of Operating Engineers,AFL-CIO,Party inInterest.Cases Nos. 2-CA-7791-8 and 2-CA-8538. August 24,1962SUPPLEMENTAL DECISION AND ORDEROn June 5, 1962, Trial Examiner Frederick U. Reel issued his,Opinion and Order Granting Motion To Dismiss in the above-entitledproceeding.Although the Trial Examiner assumed, without decid-138 NLRB No. 34. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, that Respondent Stahl-Meyer, Inc., had engaged in the allegedunfair labor practices, and that Respondent Stahl-Meyer, Inc., andStahl-Meyer, Inc., Debtor in Possession, could be held answerable, asa successor, for the unfair labor practices engaged in by Respondent-Stahl-Meyer, Inc., he concluded that it would not effectuate the poli-Therefore, he recommendedthat the complaint herein be dismissed in its entirety for the reasonsset forth in the attached Opinion and Order Granting Motion ToDismiss.Thereafter, the General Counsel filed a petition for reviewof the Trial Examiner's order, and the Party in Interest filed a state-ment in opposition thereto.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the,Opinion and Order Granting Motion To Dismiss, the General Coun-sel's petition for review, the Party in Interest's statement in opposi-tion thereto, and the entire record in these cases, and hereby adoptsthe findings, conclusions,,and recommendations of the Trial Examinerwith the addition of the following supplemental findings of fact.1.THE BUSINESS OF THE RESPONDENTSStahl-Meyer, Inc., is a corporation duly organized under the lawsof the State of New York. On or about February 1, 1962, Stahl-Meyer, Inc., filed a petition for an arrangement under Chapter XI,of the Bankruptcy Act in the United States District Court for theSouthern District of New York. Pursuant to this petition, a court-appointed referee issued an order authorizing Stahl-Meyer, Inc., tooperate and manage its property and business as a debtor in posses-sion.Since February 2, 1962, the debtor in possession has continuedin possession of, and has operated, the properties and business ofStahl-Meyer, Inc., has been engaged in substantially the same business-operations as were formerly engaged in by Stahl-Meyer, Inc., andhas employed substantially the same employees and supervisors.Stahl-Meyer Inc., and Stahl-Meyer Inc., and Stahl-Meyer, Inc.,Debtor in Possession, herein collectively referred to as Respondents,have maintained a place of business in the borough of Brooklyn, inthe city and State of New York, herein called the Brooklyn plant,where they are engaged in the processing, packaging, sale, and dis-tribution of meat products and related products.During the pastyear, a representative period, Respondents, in the course of theirbusiness, processed, packaged, sold, and distributed at the Brooklynplant, products valued inexcessof $50,000, of which products valuedin excess of $50,000 were sold and shipped by it from said place ofbusiness directly to persons located outside the State of New York.We find that the Respondents are employers engaged in commerce STAHL-MEYER, INC.267within the meaning of Section 2(6) and (7) of the Act, and that itwould effectuate the policies of the Act to assert jurisdiction in thesecases.II.THE LABOR ORGANIZATION INVOLVEDLocal 30, 30A, 30B and 30C, International Union of Operating En-gineers,AFL-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the aboveSupplemental Decision and Order.OPINION AND ORDER GRANTING MOTION TO DISMISSThese cases, consolidated by order of the Regional Director, came on for hearinginNow York City, on April 30, 1962, pursuant to the following procedural steps:Case No. 2-CA-7791-8 was one of a seriesof cases which the Board severedon January 15, 1962, 135 NLRB 298, and remanded for trial. Case No. 2-CA-8538originated on a charge filed March 30, 1962, and in substance alleged the sameviolations as in the preceding case except that the later charge was directed at Stahl-Meyer, Inc., Debtor in Possession.The theory of both cases is that the Respondentsviolated Section 8(a)(2) and (1) of the Act by employing as a chief engineer(allegedly a supervisor) a person who at the same time was active in the Union(party in Interest in this proceeding) which represented Respondents' employees.The consolidated amended complaint which issued April 6, 1962, varied in one majorrespect from that before the Board in January; the current complaint recites (andthe answers admit) that the chief engineer is a member of the bargaining unit, andthe complaint which was then before the Board contained no such allegation.'As stated, the matter came on for hearing on April 30, 1962, and on May 2, 1962,at the conclusion of General Counsel's case, counsel for the Respondents filed anoral motion to dismiss the complaint?At the time I indicated on the record that Iwas disposed to grant the motion, but that I would welcome briefs from the partiesbefore issuing a ruling thereon.Accordingly, I adjourned the hearing.Briefs werethereafter filed by counsel for General Counsel and for Party in Interest and havebeen carefully consideredUpon consideration thereof, and of the entire record,3 it is my view that the com-plaint should be dismissed for the following reasons-General Counsel alleges violation of the Act under the doctrine set forth inEmploying Bricklayers' Association of Delaware Valley and Vicinity,134 NLRB1535, and the cases there cited at footnote 3. In particular he urges that the em-ployment of one Philip Scherer as a chief engineer violated the Act until late in May1961, when Scherer left the job, and that the violation continued with the employ-ment in mid-June 1961 of Theodore Maurer, who is still serving as chief engineer.1.Assuming, without deciding, that Maurer is a supervisor,4 I am convincedthat General Counsel failed to establish any violation of the Act in 'Maurer's case.Maurer, admittedly a union member, as indeed the contract which covered all mem-i In his otherwise excellent brief, General Counsel suggests that the chief engineer maynot be in the bargaining unit.But General Counsel alleged in the amended complaintand stated at the hearing that the Union was the exclusive bargaining representative ofthe chief engineer, operatingengineers,and maintenance mechanicsAnd the very caseson which General Counsel relies(e g , Anchorage Businessmen'sAssociation,DrugstoreUnit,and its Member Employers etc.,124 NLRB 662, enfd. 289 F 2d 619(CA. 9) ;Ceilich Tanning Company,128 NLRB 501;Nassau and Suffolk Contractors'Association,Inc, and itsMembers,118 NLRB 174) answer the suggestion in General Counsel's briefthat the inclusion of supervisors in a bargaining unit is improper2Counsel for Party in Interest made a similar motion which I regard as superfluousg The transcript of record is hereby corrected at page 27 to insert the word "you" afterthe word "want"on line 19 and the word "not,"after the word "am" on line 20 It isfurther corrected at page 462,line 17,to substitute "mootness"for "moot necessarily.4At most the chief engineer directly supervises one watch engineer and one fireman. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD.hers of the bargaining unit required, took no part whatsoever in any union activity,during the period of his employment except to attend occasional meetings and speakfrom the floor on general matters.During that period he did not vote in any umonelection or participate in any contract negotiations or hold any umon office.To besure he has the same right to vote as any other union member. But to hold on this,record that his bare membership without more makes his employer a law violatorwould be to read the first clause of Section 14(a) out of the statute.Cf.Nassau &Suffolk Contractors' Association, Inc., and ItsMembers,118NLRB 174, 181,where the Board said: "Where foremen are members of the rank-and-file unit andunion, it is reasonable to expect that they will have a voice and vote in the adminis-tration of the affairs of the union." See alsoGeilich Tanning Company,128 NLRB501, where the Board, following a court remand, found that supervisors' participation,in union affairs, lawful when the supervisors were members of the bargaining unit,became unlawful when they left the unit.5 It should also be noted that the employermade certain that Maurer held no official position with the Union before hiring him.2.As To Scherer, I am prepared to assume without deciding that (a) he was asupervisor within the meaning of the Act, and (b) his activity as a member of theUnion's executive board was such as to make his employer a law violator under,the cases referred to above.Even under those assumptions (both of which arehighly questionable on this record), I would dismiss the case as to Scherer on theground that it would not effectuate the policies of the Act to issue an order in hiscase.Scherer, who was never in the employ of the Respondent Debtor in Possession,deft the employ of the corporate Respondent in May 1961, after the issuance of theoriginal complaint which alleged a violation of the Act in his case.At the timeMaurer was hired as Scherer's replacement, the original Respondent took pains toascertain that Maurer was not active in union affairs. I am well aware that thecase does not become technically moot by the cessation of what I am assuming,arguendo,was a violation. I will further assume that although Debtor in Possession-never employed Scherer, it may be answerable, as a successor, for any violation withrespect to him.But under the circumstances here, where (a) the alleged violation,arises out of alleged dual union-management activities of an alleged supervisor, (b)the alleged supervisor has not been employed for over a year, and (c) the employer,when hiring a replacement, took pains to employ one who would be free of thealleged taint, entry of a cease-and-desist order would, in my judgment, be unneces-sary and unwarranted, and posting of a notice would contribute to confusion andinstability rather than to effectuation of the policies of the Act.General Counsel has cited cases holding that the Board may issue an order not-withstanding that the violation has ceased. In other cases the Board has declinedto issue such an order. See, e.g.,American Gilsonite Company,122 NLRB 1006;-Canton Carp's, Inc.,130 NLRB 1451;International Ladies Garment Workers Union,AFL-CIO (Twin-Kee Manufacturing Co., Inc.),130 NLRB 614;Florence PipeFoundry & Machine Co.,112 NLRB 960;InternationalWoodworkers of America,AFL-CIO (Central Veneer, Incorporated),131NLRB 189, 190, 196. Each casemust necesarily turn on its own facts. Inasmuch as the General Counsel urges thatthe Union as Party in Interest has not indicated abandonment ofitsposition, it maybe appropriate to point out not only that the original Respondent took care to avoidthe problem when it replaced Scherer, and that Debtor in Possession never violatedthe Act, but also that General Counsel is prosecuting five other cases on this issue,some or all of which (it is to be hoped) possess more vitality than' Scherer's, andthat the Union is a Party in Interest in all those cases.One or more of those caseswill suffice to determine whether the Union should (to paraphrase General Counsel'sbrief) "accept the principle that chief engineers should not be on the Union's Execu-tive Board."At least one of those cases,Banner Yarn Dyeing Corporation,CaseNo. 2-CA-7791-1 [139 NLRB 1018], now pending before a Trial Examiner, raisesthis precise issueAccordingly, it is hereby ordered that the Respondents' motion to dismiss thecomplaint be granted, and said complaint is hereby dismissed.65 General Counsel citesAnchorage Businessmen's Association,et al.,124 NLRB 662,-enfd 289 F 2d 619 (CA 9), to support his claim that inclusion in, or exclusion from,the unit is immaterial on this issueThat case concerned highly placed supervisors whoserole in creating the union in question was such as to lay their employer open to a chargeof dominationIt appears to be an exception to the general rule that exclusion from theunit is material on this issue, for that factor was again emphasized, sinceAnchorage,in(see text,supra)and inDetroit Association of Plumbing Contractors,126 NLRB1381, 1383, enfd. 287 F. 2d 354 (CAD.C.).9Under Rule 102 27 of the Rules and Regulations, Series 8, the parties have 10 daysfrom the date hereof in which to file with the Board a request for review of this order.